1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE TRANSFER OF CASES FROM                      ORDER OF TRANSFER
     MAGISTRATE JUDGE JAN M. ADLER
12
     TO MAGISTRATE JUDGE LINDA
13   LOPEZ
14
15
16
17         IT IS HEREBY ORDERED that the following listed cases are transferred from the
18   calendar of the Honorable Jan M. Adler, to the calendar of the Honorable Linda Lopez
19   for all further proceedings. All conferences or hearing dates previously set before Judge
20   Adler will remain as scheduled and will be before Judge Lopez. Any dates set before any
21   district judge remain unchanged.
22
23    Case No.                        Title
24   11-cv-02262-AJB-JMA                Goodrum v. Hoshino
     11-cv-03015-JAH-JMA                Grant v. Swarthout et al
25
     12-cv-01380-LAB-JMA                Park v. Webloyalty.com, Inc. et al
26   13-cv-01202-W-JMA                  The Estate of Valeria Tachiquin Alvarado et al v.
27                                      Tackett et al
     13-cv-01278-GPC-JMA                Unisone Strategic IP, Inc. v. Life Technologies
28                                      Corporation et al
                                                   1
1    13-cv-01743-GPC-JMA   Unisone Strategic IP, Inc. v. Tracelink Inc. et al
2    14-cv-02680-W-JMA     Karczewski v. Tipton Enterprises, Inc. et al
     15-cv-00121-GPC-JMA   Allied World Insurance Company v. Global Metals
3                          Corporation et al
4    15-cv-00124-L-JMA     Cunningham v. Ford Motor Company et al
     15-cv-00145-WQH-JMA   Eubank v. Terminix International, Inc. et al
5
     15-cv-00452-BTM-JMA   Smart-Tek Service Solutions Corp. v. United States
6                          Internal Revenue Service
7    15-cv-00453-BTM-JMA   Smart-Tek Automated Services Inc. v. United States
                           Internal Revenue Service
8    15-cv-00455-BTM-JMA   American Marine, LLC v. United States Internal
9                          Revenue Service
     15-cv-00485-W-JMA     Schutza v. Jimmie Johnson Automotive, Inc. et al
10   15-cv-01162-JLS-JMA   Driscoll v. MetLife Insurance et al
11   15-cv-01672-JAH-JMA   Aldairi v. Dahleh
12   15-cv-02300-AJB-JMA   Arellano v. Self et al
     15-cv-02365-JAH-JMA   Becerra et al v. General Motors LLC et al
13
     16-cv-00295-DMS-JMA   Schonbak v. Minnesota Life et al
14   16-cv-00369-BAS-JMA   Rael v. New York & Company, Inc. et al
15   16-cv-00370-GPC-JMA   Rael v. The Children's Place, Inc. et al
     16-cv-00633-L-JMA     Excellence Charters LLC et al v. Coleman Marine
16
                           Diesel, Inc. et al
17   16-cv-00689-WQH-JMA   Davis v. Paramo et al
18   16-cv-01094-LAB-JMA   Hartsell v. San Diego, County of et al
     16-cv-01713-BAS-JMA   Pauma Band of Luiseno Mission Indians of the Pauma &
19                         Yuima Reservation v. California, State of et al
20   16-cv-01974-BEN-JMA   Nishimoto v. County of San Diego et al
     16-cv-02224-AJB-JMA   Guy v. Toys "R" Us - Delaware, Inc. et al
21
     16-cv-02408-BTM-JMA   Prescott v. Rady Children's Hospital - San Diego
22   16-cv-02460-AJB-JMA   Hernandez v. Clayton et al
23   16-cv-02468-JM-JMA    Hornblower Fleet, LLC et al
24   16-cv-02662-L-JMA     Joe Hand Promotions, Inc. v. Bauers et al
     16-cv-02703-W-JMA     Davis Gash v. Marroquin et al
25
     16-cv-02920-LAB-JMA   Briggs v. Jaguar Land Rover North America, LLC et al
26   16-cv-02927-BEN-JMA   Hollander v. UBS Financial Services, Inc. et al
27   16-cv-03113-JLS-JMA   Nutrition Distribution LLC v. Musclegen Research Inc.
                           et al
28

                                     2
1    17-cv-00079-H-JMA     Ensource Investments LLC v. Tatham et al
2    17-cv-00099-MMA-JMA   Cozad v. United States of America
     17-cv-00238-JAH-JMA   Augustine v. Berryhill
3
     17-cv-00250-GPC-JMA   Valencia et al v. North Star Gas LTD. Co. et al
4    17-cv-00311-L-JMA     Arenas v. The Hertz Corporation et al
5    17-cv-00425-BAS-JMA   Coastal Environmental Rights Foundation v. American
                           Recycling International, Inc.
6    17-cv-00442-WQH-JMA   Sebastian et al v. Kimberly-Clark Corporation et al
7    17-cv-00459-AJB-JMA   Arctic Zero, Inc. v. Aspen Hills, Inc. et al
8    17-cv-00641-BTM-JMA   United States of America v. Fink
     17-cv-00642-BTM-JMA   United States of America v. Carrasco
9
     17-cv-00656-BAS-JMA   Coastal Environmental Rights Foundation v. American
10                         Recycling International, Inc.
     17-cv-00866-WQH-JMA   National General Insurance Company v. Alderson
11
     17-cv-00919-JLS-JMA   Diane Schroeder et al v. Stephen Hundley et al
12   17-cv-00954-BTM-JMA   Caine v. State Farm Fire and Casualty Company et al
13   17-cv-01054-BAS-JMA   Citizens for Quality Education San Diego et al v. San
                           Diego Unified School District et al
14
     17-cv-01081-BEN-JMA   HDWEBSOFT Co., LTD v. Skylab Apps, Inc. et al
15   17-cv-01153-BAS-JMA   Hedrick v. New York & Company, Inc. et al
16   17-cv-01267-JLS-JMA   Wheeler v. Specialized Loan Services et al
     17-cv-01314-GPC-JMA   Capitol Records, LLC et al v. Burcham et al
17
     17-cv-01332-JM-JMA    Ralph v. Hosseini et al
18   17-cv-01416-JAH-JMA   White v. San Diego Sunrise Management Company et al
19   17-cv-01457-LAB-JMA   Shepherd v. United States Government
20   17-cv-01510-JAH-JMA   Yeung et al v. Advanced Biologics, LLC et al
     17-cv-01560-LAB-JMA   (PC) Heredia v. Lawrence et al
21
     17-cv-01602-BAS-JMA   Seegert v. Lamps Plus, Inc. et al
22   17-cv-01750-AJB-JMA   Martin v. Berg et al
23   17-cv-01777-BEN-JMA   Shindledecker v. United States of America et al
     17-cv-01818-LAB-JMA   Marshall v. Ocwen Loan Servicing, LLC
24
     17-cv-01889-WQH-JMA   Knipe v. Amazon.com, Inc. et al
25   17-cv-01926-CAB-JMA   Benitez v. Callahan et al
26   17-cv-01943-LAB-JMA   Sanchez Y Martin, S.A. DE C.V. v. Dos Amigos, Inc. et
                           al
27
     17-cv-02129-CAB-JMA   Kore Essentials, Inc. v. Nexbelt, LLC et al
28   17-cv-02144-LAB-JMA   Willett v. Procopio et al

                                     3
1    17-cv-02148-BEN-JMA   Natural Thoughts, Incorporated v. Performance Touch,
                           LLC et al
2
     17-cv-02240-WQH-JMA   Miholich v. Welk Resort Group, Inc. et al
3    17-cv-02252-AJB-JMA   Meza et al v. Sirius XM Radio Inc.
4    17-cv-02346-GPC-JMA   Acedo v. Fisher, JR
     17-cv-02356-H-JMA     Estes v. L3 Technologies, Inc.
5
     17-cv-02409-L-JMA     Amaral v. City of San Diego et al
6    17-cv-02425-BEN-JMA   Endobotics, Inc., v. Fortimedix Surgical B.V. et al
7    17-cv-02446-JLS-JMA   Hayes et al v. Westlake Services, LLC
8    17-cv-02493-L-JMA     Great Northern Insurance Company v. Wausau
                           Underwriters Insurance Company et al
9    17-cv-02504-GPC-JMA   Torres v. Berryhill
10   17-cv-02525-BEN-JMA   Hoban Management, Inc. v. Elmasian et al
     18-cv-00011-CAB-JMA   Velazquez v. Superior Court County of San Diego et al
11
     18-cv-00056-MMA-JMA   Pearson v. City of San Diego et al
12   18-cv-00129-MMA-JMA   Keenan v. Cox Communications et al
13   18-cv-00167-BEN-JMA   Royalty North Partners LTD. v. Country Wine and
                           Spirits, Inc. et al
14
     18-cv-00179-MMA-JMA   Edwards v. Shakiba et al
15   18-cv-00198-L-JMA     Schutza v. McGrath Kearny, LP et al
16   18-cv-00211-L-JMA     Gonzalez v. Citibank, N.A. et al
     18-cv-00228-WQH-JMA   Hlava v. Berryhill
17
     18-cv-00257-BAS-JMA   Schutza v. Walter E. Fiedler Inc. et al
18   18-cv-00273-BAS-JMA   Mikki v. Social Security Administration Office of
19                         Regional Counsel
     18-cv-00331-BEN-JMA   Stone Brewing Co., LLC v. Molson Coors Brewing
20                         Company et al
21   18-cv-00359-BAS-JMA   Freed v. Home Depot U.S.A, Inc. et al
     18-cv-00361-JLS-JMA   Reed v. Paramo
22
     18-cv-00368-JLS-JMA   Mason v. Calabrese et al
23   18-cv-00371-H-JMA     Adkins v County of San Diego et al
24   18-cv-00377-BTM-JMA   Silver Bay Seafoods, L.L.C. v. Sea Warrior et al
25   18-cv-00429-WQH-JMA   Ewing v. Readdick et al
     18-cv-00457-JM-JMA    City of Imperial Beach et al v. The International
26                         Boundary & Water Commission - United States Section
27                         et al
     18-cv-00569-BAS-JMA   Reyes v. Webhurst, LLC et al
28

                                      4
1    18-cv-00587-JM-JMA    Sanchez v. Servis One, Inc. et al
2    18-cv-00663-JM-JMA    Valdez v. Directv, LLC. et al
     18-cv-00701-MMA-JMA   Limon v. ABM Industry Groups, LLC et al
3
     18-cv-00726-BAS-JMA   Lopez v. Starbucks Corporation et al
4    18-cv-00732-MMA-JMA   Tiffany v. Avenue 81
5    18-cv-00746-BEN-JMA   Paulson v. Hunter Warfield, Inc. et al
     18-cv-00777-H-JMA     Alkayali et al v. Hoed et al
6
     18-cv-00800-AJB-JMA   Smann v. Paramo
7    18-cv-00816-LAB-JMA   BofI Federal Bank v. Golub
8    18-cv-00826-GPC-JMA   Tran v. Capital One Bank (USA) N.A.
9    18-cv-00850-DMS-JMA   Pekrins et al v. Angulo et al
     18-cv-00861-AJB-JMA   G & G Closed Circuit Events, LLC v. Malan et al
10
     18-cv-00863-GPC-JMA   Dunham v. Shiff et al
11   18-cv-00874-GPC-JMA   Viking Capital Investment Corp v. Jaguar Land Rover
12                         North America, LLC et al
     18-cv-00912-DMS-JMA   Calderon v. Deutsche Bank National Trust Company, et
13                         al
14   18-cv-01012-JAH-JMA   Ocampo v. United States of America
     18-cv-01046-JLS-JMA   Hernandez v. Dunbar Armored, Inc. et al
15
     18-cv-01060-L-JMA     Kurin, Inc. v. Magnolia Medical Technologies, Inc.
16   18-cv-01061-L-JMA     Nolin v. TAP Portugal Incorporated et al
17   18-cv-01120-H-JMA     Augustine v. TLC Resorts Vacation Club, LLC et al
     18-cv-01189-GPC-JMA   Cuevas v. ConAm Management Corporation et al
18
     18-cv-01209-CAB-JMA   Parrett v. Coronado Unified School District
19   18-cv-01221-GPC-JMA   Porter v. Gore et al
20   18-cv-01277-LAB-JMA   Taoglas Group Holdings Limited et al v. 2J Antennas
                           USA, Corporation et al
21
     18-cv-01278-JM-JMA    Roehm v. Ford Motor Company et al
22   18-cv-01294-AJB-JMA   Taleff et al v. Taleff
23   18-cv-01361-CAB-JMA   Oggs v. Navarro et al
     18-cv-01397-MMA-JMA   Trustees of the San Diego Roofers Trust and Trustees of
24
                           San Diego and Imperial Counties Slate, Tile and
25                         Composition Roofers Joint Apprenticeship Trust v.
                           Angelus Waterproofing and Restoration, Inc.
26
     18-cv-01452-W-JMA     Langer v. Capricorn Realty Inc. et al
27   18-cv-01458-W-JMA     Mason v. Serranos Tacos San Diego Inc. et al
28   18-cv-01471-LAB-JMA   Rutherford v. Econolodge et al

                                      5
1    18-cv-01494-WQH-JMA   Rutherford v. Pandoras Pizza et al
2    18-cv-01503-LAB-JMA   Flanagan v. CitiMortgage, Inc. et al
     18-cv-01517-H-JMA     Vault Cargo Management, LLC v. Rhino U.S.A., Inc.
3
     18-cv-01522-DMS-JMA   Nylund et al v. Caliber Home Loans, Inc, et al
4    18-cv-01541-MMA-JMA   A.B. et al v. County of San Diego et al
5    18-cv-01542-JLS-JMA   Johnson v. Sherman et al
     18-cv-01558-AJB-JMA   Ortega v. Madden
6
     18-cv-01574-JAH-JMA   Alvarez-Sanchez v. G6 Hospitality et al
7    18-cv-01576-GPC-JMA   Emerick v. Regus Management Group, LLC et al
8    18-cv-01587-AJB-JMA   Spikes v. Kelly et al
9    18-cv-01597-MMA-JMA   Driver v. Hyatt Corporation et al
     18-cv-01621-JM-JMA    Surfrider Foundation v. The International Boundary and
10                         Water Commission United States Section
11   18-cv-01635-AJB-JMA   California River Watch v. City of Escondido
     18-cv-01640-MMA-JMA   Huerta v. Nielsen
12
     18-cv-01650-H-JMA     Innocenti v. Berryhill
13   18-cv-01656-WQH-JMA   Human Longevity, Inc. v. J. Craig Venter Institute, Inc.
14                         et al
     18-cv-01673-JM-JMA    Black v. Berryhill
15
     18-cv-01678-GPC-JMA   Frankol v. Ow et al
16   18-cv-01680-W-JMA     Jordan v. Nielsen
17   18-cv-01708-WQH-JMA   Langer v. Sherman et al
     18-cv-01711-BTM-JMA   Bobadilla v. Costco Wholesale Corporation et al
18
     18-cv-01723-JLS-JMA   Langer v. Gunther Dev, LLC et al
19   18-cv-01731-AJB-JMA   Martins v. New West Investment Group et al
20   18-cv-01766-BAS-JMA   Rutherford et al v. Denny's #6403 et al
21   18-cv-01794-CAB-JMA   McGovern v. U.S. Bank, N.A.
     18-cv-01809-LAB-JMA   Langer v. Plaza Del Sol, LLC et al
22
     18-cv-01836-DMS-JMA   Raiser v. Casserly et al
23   18-cv-01862-JLS-JMA   Allen v. Livsey
24   18-cv-01873-LAB-JMA   Macleod v. Berryhill
     18-cv-01874-MMA-JMA   Thorne v. Berryhill
25
     18-cv-01895-AJB-JMA   Securities and Exchange Commission v. RMR Asset
26                         Management Company et al
27   18-cv-01924-JM-JMA    Greenlaw v. Madvig Transmission et al
     18-cv-01938-JLS-JMA   Newsome v. Gill et al
28

                                      6
1    18-cv-01955-H-JMA     Cellular Transitions, LLC v. LG Electronics, Inc. et al
2    18-cv-01957-W-JMA     Wawanesa General Insurance Company v. United States
                           of America et al
3    18-cv-01968-H-JMA     Langer v. North Cedros, LLC et al
4    18-cv-01969-W-JMA     Langer v. Nobel et al
     18-cv-01975-BAS-JMA   Abbott v. Sodexo, Inc.
5
     18-cv-01977-DMS-JMA   Arliss et al v. Groupon, Inc. et al
6    18-cv-01996-JAH-JMA   Napier v. Berryhill
7    18-cv-02013-W-JMA     Hiland Dairy Foods Company, LLC v. Brisa Goods,
                           LLC et al
8
     18-cv-02019-WQH-JMA   Lopez v. San Marcos Unified School District
9    18-cv-02021-MMA-JMA   Doe v. Jefferies et al
10   18-cv-02026-GPC-JMA   Rutherford v. Econo Lodge Inn & Suites et al
     18-cv-02027-MMA-JMA   Rutherford v. Carlitos Chicken et al
11
     18-cv-02041-BAS-JMA   Gaspard et al v. The Breakfast Toms et al
12   18-cv-02049-CAB-JMA   Swenson et al v. Wevell et al
13   18-cv-02050-JM-JMA    People of the State of California v. International
                           Boundary and Water Commission et al
14
     18-cv-02065-BAS-JMA   Acedo v. Castello et al
15   18-cv-02075-LAB-JMA   Langer v. Vafaie et al
16   18-cv-02099-CAB-JMA   G&G Closed Circuit Events, LLC v. Beltran et al
     18-cv-02109-BEN-JMA   Golden Eye Media USA, Inc. v. Trolley Bags UK Ltd et
17
                           al
18   18-cv-02110-DMS-JMA   Harper et al v. United States of America
19   18-cv-02140-WQH-JMA   McFarland v. Midland Credit Management, Inc. et al

20
     Dated: 10/29/2018
21
22
23
24
25
26
27
28

                                      7
